EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 1 I, Aleks Kins, the President and Chief Executive Officer of AlphaMetrix, LLC, the Sponsor of AlphaMetrix Managed Futures LLC (Aspect Series) (the “Series”), certify that (i) the Annual Report of the Series on Form 10-K for the period ending December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Series. Date: March 31, 2010 By: /s/ Aleks Kins Aleks Kins President and Chief Executive Officer AlphaMetrix, LLC
